DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claim 16 directed to an invention non-elected without traverse.  Accordingly, claim 16 has been cancelled.
Allowable Subject Matter
Claims 1-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: It is known from the prior art a manufacturing facility for assembling a jacket structure comprising a plurality of subcomponents, each of the plurality of subcomponents including at least one brace and an opposite pair of elongated legs, wherein the manufacturing facility comprises: a plurality of first supports for supporting each of the elongated legs of a first subcomponent of the plurality of subcomponents in a lying-down position relative to a ground level of said facility; a plurality of second supports for supporting the at least one brace; and at least one first welding unit for connecting said at least one brace to said opposite elongated legs to form the first subcomponent of the plurality of subcomponents. However, none of the prior art discloses a manufacturing facility including first self-propelled unit being configured for moving said elongated legs in a lying down position from a storage position to said first supports, wherein said first self- propelled unit or the first supports have rollers for rotating said elongated legs about a longitudinal axis thereof, when said elongated legs are arranged on said rollers. Rollers are used for aligning the node stubs of the prefabricated legs relative to the first brace end and the second brace end of said prefabricated brace and forming a brace-to-node connection by welding.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678